DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 17-20, and Species I in the reply filed on 2/3/2021 is acknowledged.
Claims 6, 13-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2021.

Priority
The claims and Specification claiming foreign priority from the Chinese application filed 11/1/2017 previously required the term ‘preferably’ to further describe certain narrower ranges of the claimed invention. For the US application filed 5/22/2019 and claiming foreign priority to the Chinese application, the term ‘preferably’ in the claims was amended to the term ‘optionally’. Since the terms ‘preferably’ and ‘optionally’ have different scopes, claims then containing the term ‘optionally’ have priority to the US application filed 5/22/2019, and not to the Chinese application filed 11/1/2017. Examiner notes that the Specification is replete with support for ‘preferably’ language.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires ‘a method comprising following steps: (a) and (b)’ (emphasis added), and dependent claims 2, 4, and 10-11 each require ‘Step (a)’ and/or ‘Step (b)’ (emphasis added), rendering the claims unclear as to whether ‘Step (a)’ and ‘Step (b)’ are intended to be referencing to the ‘following steps: (a) and (b)’, or are intended to be distinct therefrom.
following steps: (a) and (b)’, and dependent claims 3, 5, and 17 each require ‘the method comprising following steps: (a) and (b)’ (emphasis added), rendering the claims unclear as to whether the ‘following steps: (a) and (b)’ from claims 3, 5, and 17 are intended to be referencing the ‘following steps: (a) and (b)’ from claim 1, or distinct steps (a) and (b).
Claim 1 requires “(a) depositing, by means of magnetron Si target sputtering, Si on a base body to form a silicon film”, and respective dependent claims 3 and 17 each requires “(a) depositing, by means of MF magnetron Si target sputtering, Si on a base body to form a silicon film, in the presence of an inert gas”, rendering the claims unclear as to whether the ‘MF magnetron Si target sputtering on a base body’ of claim 3 and 17 is intended to further define the ‘magnetron Si target sputtering on a base body’ of claim 1, or be distinct magnetron Si target sputtering methods.
Claims 3 and 17 each recites the limitations “the presence”, "the mixed gas", and “the hydrogen-oxygen mixed gas’.  There is insufficient antecedent basis for these limitations in the claims.
Claim 4 recites the limitation "the Si target sputtering".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 and 10 each requires either a sputter source, a Si target, RF, or ICP to have ‘a rated power’ at a particular percentage. It is unclear as to how the term ‘rated’ further defines the ‘power’, in addition to what base value or base range each instance of ‘rate power’ percentage is being compared with. 
Claim 5 recites the limitation "the reaction source".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 requires ‘means of MF magnetron Si target sputtering’. It is unclear the ‘means of MF magnetron Si target sputtering’ is referencing the ‘means of MF magnetron Si target sputtering’ from claim 3, or a distinct ‘means of MF magnetron sputtering Si target’ thereof.
Claim 5 requires ‘starting’. It is unclear as to whether the ‘starting’ is referencing when the clean base body is placed on the rotation mechanism, the film coating face faces the target  material, the rotation mechanism rotates at constant speed, or some other limitation that initiates the ‘starting’ as claimed.
In claims 2-4 and 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 2 recites the broad recitation “in Step (b), the amount of the active oxygen accounts for 4~70% of the total amount of the active hydrogen and the active oxygen”, and the claim also recites “in Step (b), the amount of the active oxygen accounts for 5~20% of the total amount of the active hydrogen and the active oxygen” which is the narrower statement of the range/limitation.
Claim 3 recites the broad recitation “the oxygen accounts for 4~99% of the hydrogen-oxygen mixed gas in percentage by volume”, and the claim also recites 
Claim 4 recites the broad recitation “a power of the Si target sputtering in Step (a) is 5%-80% of a rated power”, and the claim also recites “optionally 20%-80%, further optionally 40%-80%, further optionally 40%-70%, and further optionally 50%- 70%” which is the narrower statement of the range/limitation.
Claim 4 recites the broad recitation “a power of activating the mixed gas through RF or ICP in Step (b) is 5%-80% of a rated power”, and the claim also recites “optionally 20%-80%, further optionally 40%-80%, further optionally 40%-70%, and further optionally 50%- 70%” which is the narrower statement of the range/limitation.
Claim 17 recites the broad recitation “the oxygen accounts for 4~99% of the hydrogen-oxygen mixed gas in percentage by volume”, and the claim also recites “optionally 4~70%, and further optionally 5~20%” which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ockenfuss (US 2013/0292244).
With respect to claim 1, Ockenfuss discloses a method for an optical film of silicon dioxide (SiO2) (abstract; para 0011 and 0035-0036), wherein fig. 2 teaches the method comprises steps of: (a) [206] magnetron sputtering a Si target [110] to deposit/adhere silicon atoms onto a substrate (i.e. base body) [102] to form a layer or film of Si atoms (i.e. Si film) (para 0004, 0035, and 0045), and then (b) [208] forming the SiO2 (i.e. oxygen-containing Si film) by adding an oxidation catalyst via plasma-activation source [120] to form an environment of water vapor containing active oxygen (O+ and/or O-) and active hydrogen (H+ and/or HO-) that react and/or recombine with the Si film on the substrate [102] (para 0016, 0037, and 0043-0044), thereby forming a hydrogenated-SiO2 film, which is considered to have a relative high-refractive index. Since water vapor is used from the plasma-activation source [120] as the oxidation catalyst (para 0043), and each molecule of water composing water vapor is readily known to be ~12 vol% hydrogen and 88 vol% oxygen, an amount of active oxygen is ~88 vol% of a total amount of active oxygen and active hydrogen.
With respect to claims 3 and 17, Ockenfuss further discloses the method comprises: (a) [206] comprises the magnetron Si target sputtering to be AC (i.e. medium-frequency or MF) magnetron Si target sputtering the Si film onto the base body [102] in a presence of argon (i.e. inert) gas (para 0035 and 0037), and (b) [208] to activate the water vapor and argon (i.e. mixed gas) via the plasma-activation source 2 film (para 0016, 0037, and 0043-0044), wherein the amount of active oxygen in the water vapor is ~88 vol% as discussed above for claim 1. Radio frequency (RF) and inductively coupled plasma (ICP) are well known methods for the plasma-activation source [120].
With respect to claims 5 and 7, Ockenfuss further discloses in fig. 5 the method comprises placing the base body [102] (which is considered to be a ‘cleaned’ base body since a ‘dirty’ base body would contaminate the Si film) on a rotation mechanism (i.e. turn plate or rotating stand) and having a film coating face facing a target material [510] capable of rotating at a constant speed to allow plural substrate [102] to be coated evenly in a film chamber of a vacuum sputtering reaction film coating machine, and starting when the film chamber has been pumped down to vacuum by applying a power to the Si target [110] (or [510) and introducing argon gas to deposit the Si film onto the base body [102], and rotating to a reaction area (represented by anode [108] that acts as the plasma-activation source by introducing hydrogen, oxygen, and argon to form plasmas which react and/or recombine with the Si film to form the hydrogenated-SiO2 film (fig. 2; para 0035-0045), wherein the amount of active oxygen in the water vapor is ~88 vol% as discussed above for claim 1. Radio frequency (RF) and inductively coupled plasma (ICP) are well known methods for the plasma-activation source [120].
With respect to claim 8, Ockenfuss further depicts in fig. 5 the film coating chamber divided into separate areas of the sputter source [510] and reaction source [108], with Ockenfuss also referencing to US Patent No 4,851,095 at para 0007 that 
With respect to claim 9, Ockenfuss further discloses a reservoir (i.e. mixing chamber) for gases hydrogen, argon, and argon to be pre-mixed prior to being introduced into the film coating chamber (para 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss (US 2013/0292244).
With respect to claim 2, Ockenfuss discloses the active oxygen is ~88% due to the water vapor (para 0043-0044), with hydrogen gas taught to be used in place for the water vapor (para 0044), and thus a less amount of active oxygen to be present, with it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
With respect to claim 4, Ockenfuss teaches respective powers applied to the Si target [110] and the plasma-activation source [120] (para 0034-0035, 0037, and 0043). .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss (US 2013/0292244) as applied to claim 5 above, and further in view of Nobutani et al (US Patent No. 4,964,962).
With respect to claim 10, the references is cited as discussed for claim 5. However Ockenfuss is limited in that pre-cleaning the base body (i.e. substrate) prior to sputter depositing is not suggested.
Nobutani teaches in fig. 7 a method of ion irradiation an inorganic substrate prior to sputter depositing (col. 3, lines 4-10 and 56-68; col. 4, lines 1-15), wherein the Table teaches in Examples 1-21 that the ion irradiation and sputter deposition is in the same chamber, the ion irradiation uses a step of heating the inorganic substrate between 150-250oC, introduces argon to bombard and clean the inorganic substrate for 2-5 mins at a rated power of 75% (150W / 200W maximum), and then vacuuming the film chamber to a pressure higher than 10-3 Pa. Nobutani cites the advantage of the ion irradiation as driving away any foreign matter adhering to a surface of the inorganic substrate and any contamination of the surface is eliminated (col. 3, lines 56-68).
It would have been obvious to one of ordinary skill in the art to incorporate the ion irradiation as taught by Nobutani prior to sputter depositing Ockenfuss to gain the .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ockenfuss (US 2013/0292244) as applied to claim 5 above, and further in view of Tarafdar et al (US Patent No. 7,148,155).
With respect to claims 11 and 12, the reference is cited as discussed for claim 5. However Ockenfuss is limited in that annealing after (b) of forming the hydrogenated-SiO2 film is not suggested.
Tarafdar teaches a method of sequential deposition and anneal densification of a silicon dioxide-based layer or film to remove water and fully densify (abstract), the method comprising either using an in-situ deposition chamber or a separate chamber (i.e. anneal furnace) for annealing (col. 5, lines 42-49), wherein the annealing is low temperature at 250oC for 20 mins or greater (col. 8, lines 56-67; col. 9, lines 1-12 and 58-67; col. 10, lines 1-12). Although Tarafdar does not specify a particular heating velocity and cooling velocity at ambient after the annealing, it has been held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05, Section II, Part B).
It would have been obvious to one of ordinary skill in the art to incorporate the annealing of the silicon dioxide-based film as taught by Tarafdar for the hydrogenated-SiO2 film of Ockenfuss to gain the advantages of removing excess water and fully densifying the hydrogenated-SiO2 film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794